Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 03/10/2021 and 05/17/2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
It is noted that the applicant has listed a large number of documents for consideration in the information disclosure statements submitted in this application.  As noted in MPEP 2001.05, if information is not material, there is no duty to disclose the information to the Office.  Information is not material unless it comes within the definition of 37 CFR 1.56(b)(1) or (2).  As noted in MPEP 2004 (Section 13), it is desirable to avoid the submission of long lists of documents if it can be avoided.   It is suggested that applicants eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  Consideration by the examiner of the information submitted in an IDS means that the examiner has considered the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search,609.05(b).  Foreign language documents have been considered for relevance in light of information provided by applicant under guidelines in MPEP 609.04(a)(III).
Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files, MPEP 2004 particularly paragraph No. 13, dealing with lengthy information disclosure statements and 609.05(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020187398 (hereinafter referred to as Mikhaylik) and in view of WO 2011113038 (hereinafter referred to as Jiang, already of record).
	Mikhaylik discloses an anode for the battery and a method of fabricating an anode for the battery comprising a crosslinked polymer anode substrate (paragraph [0010-11]) intrinsically comprising pores comprising a metal current collector layer in contact with a surface of the crosslinked polymer protective layer, wherein the metal current collector layer (40) is interposed between the crosslinked polymer protective layer (20) and the anode active layer comprising lithium (30) with thickness from 5 to 50 microns (paragraph [0013]), wherein the suitable metals for current collector layers include copper and nickel (paragraph [0041] and Fig. 2). Mikhaylik does not expressly disclose that the current collector comprises wrinkles. However, Jiang teaches that as the lithium ions diffuse into flexible anode, diffusion-induced stress in anode layer deforms flexible substrate and the anode buckles to release the stress in the anode (see paragraph [0031]). Considering the disclosure of Jiang, it would have been obvious to the person 
	With respect to disclosure regarding to height of wrinkles and/or diameter of the polymer pores, it would have been an obvious matter of design choice to select the broad range of these parameters claimed by the Applicant, since such a modification would have involves a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722